Case 18-41146-JMM         Doc 23      Filed 06/11/19 Entered 06/11/19 16:42:02           Desc Main
                                      Document     Page 1 of 2


 GARY L. RAINSDON, TRUSTEE
 P.O. BOX 506
 TWIN FALLS, ID 83303
 PHONE: (208) 734-1180
 FAX: (208) 734-2783
 trustee@filertel.com



                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO


In re:                                       )   Chapter 7
                                             )
Ben Joshua Blunt and                         )   Case No.: 18-41146-JMM
Tara Lynn Blunt,                             )
                                             )
                                             )
                         Debtor(s).          )

                            Trustee’s Objection to Claim and Notice

 TO:     LVNV Funding, LLC
         Resurgent Capital Services
         Timothy Grant, President
         PO Box 10587
         Greenville, SC 29603-0587

                            NOTICE OF OBJECTION TO CLAIM

 YOU ARE HEREBY NOTIFIED that the Trustee has filed an objection to the allowance of
 your claim (claim #3) filed on March 18, 2019 in this bankruptcy case. Account or other number
 that identifies the debtor(s):x4183/Arrow Financial/First Primer Bank

 Your claim may be reduced, modified, or eliminated. You should read these papers
 carefully and discuss them with your attorney, if you have one.

 YOU ARE FURTHER NOTIFIED that if you do not want the Court to eliminate or change
 your claim and you wish to contest with the Trustee’s objection to your claim, a written reply to
 the objection, explaining your position, must be filed in duplicate within thirty (30) days from
 the date this objection is mailed. File the original (1) with the Clerk of the U.S. Bankruptcy
 Court, Federal Building, 801 E. Sherman, Pocatello, ID 83201, and (2) a copy with the Trustee.
 If you mail your response to the Court for filing, you must mail it early enough so that the Court
 will receive it on or before the end of the thirty (30) day period.



 Objection to Claim
 Page 1
Case 18-41146-JMM         Doc 23    Filed 06/11/19 Entered 06/11/19 16:42:02              Desc Main
                                    Document     Page 2 of 2


YOU ARE FURTHER NOTIFIED that if the objection is a matter which can be corrected by
filing an amended claim, you may do so prior to the expiration of the thirty (30) day period.
Failure to file a written reply will result in the Trustee requesting that the Court enter an Order
disallowing the claim to the extent objected to. If you or your attorney do not take these steps,
the Court may decide that you do not oppose the objection to your claim and may grant the
Trustee’s request.

                                          OBJECTION

   1. This debt appears to be beyond the statute of limitations under Idaho Code Section 5-216
      or 5-217. This claim should not be allowed for distribution.

       Dated this June 11, 2019

                                                            /s/
                                                            GARY L. RAINSDON, Trustee

                                 CERTIFICATE OF MAILING

I hereby certify that on June 11, 2019 I filed the foregoing electronically through the CM/ECF
system, which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

   •   Alexandra O Caval alex@cavallawoffice.com, R71985@notify.bestcase.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants in the manner indicated:
      Via First Class mail, postage prepaid addressed as follows:

       Ben and Tara Blunt
       942 Idaho St.
       Gooding, ID 83330

       LVNV Funding, LLC
       Resurgent Capital Services
       Timothy Grant, President
       PO Box 10587
       Greenville, SC 29603-0587

       Via certified mail, return receipt requested, addressed as follows:


                                                      /s/
                                              GARY L. RAINSDON, Trustee




Objection to Claim
Page 2
